    9:20-cv-03192-DCN-MGB               Date Filed 09/08/20   Entry Number 1    Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    BEAUFORT DIVISION

Maria Camila Torres,                            )       Case No: 9:20-cv-03192-DCN-MGB
                                                )
                        Plaintiff,              )         FAMILY MEDICAL LEAVE ACT
                                                )          (FMLA) AND FAMILIES FIRST
              vs.                               )         CORONAVIRUS RESPONSE ACT
                                                )              (FFCRA) COMPLAINT
Life Care Services, LLC,                        )           (JURY TRIAL REQUESTED)
                                                )
                       Defendant.               )
                                                )

        NOW COMES Plaintiff Maria Camila Torres, complaining of Defendant Life Care

Services, LLC and alleges as follows:

                                     PARTIES AND JURISDICTION

        1.     Plaintiff is a resident of Beaufort County.

        2.     Defendant Life Care Services, LLC operates an assisted living facility in Beaufort

County called The Bayshore on Hilton Head Island                                       maintains

offices and conducts business in Beaufort County.

        3.     Plaintiff was employed by Defendant Employer as the Lead Housekeeper for

approximately three and a half (3 1/2) years.

        4.     All actions pertinent to the allegations in this Complaint took place in the

Beaufort Division of the South Carolina District Court.

        5.     Jurisdiction and venue is proper in this Court.

                                                FACTS

        6.     Plaintiff worked for Defendant Employer more than twelve (12) months and more

than 1250 hours during the twelve months that preceded her notification to Defendant Employer




                                                    1
   9:20-cv-03192-DCN-MGB            Date Filed 09/08/20       Entry Number 1        Page 2 of 7




that she would require Family Medical Leave Act maternity leave after the birth of her child at

the end of November 2020.

       7.

      Act (FMLA).

       8.      Defendant Employer employs more than fifty (50) employees in the Beaufort area

and offers its employees FMLA leave.

       9.      Plaintiff has received promotions and good evaluations throughout her

employment with Defendant Employer. Her performance was excellent the entire time she worked

at the Bayshore.

       10.     Although Plaintiff supervised a house keeping staff and her job did not routinely

                                                                                               do to

understaffing, which duties included heavy lifting, Plaintiff developed a repetitive back injury that

she was treated for in October of 2019.

       11.     During December 2019, Plaintiff was still experiencing back pain so when she

visited her family in Colombia, she received medical treatment and x-rays for her back because she

had insurance through her family in Colombia whereas she had none through Defendant Employer.

       12.     Plaintiff was told by a back doctor in Colombia that she had a repetitive back injury

due to her lifting and twisting at work over the past few years and she would eventually need

surgery.

       13.     Plaintiff reported this back injury to Defendant Employer when she returned to work

in January 2020, but Defendant did not file a First Report of Injury and her complaints about a back

injury were never investigated.




                                                 2
   9:20-cv-03192-DCN-MGB              Date Filed 09/08/20       Entry Number 1        Page 3 of 7




           14.                                     assured Plaintiff that she no longer had to pick up

heavy objects and she could work light duty. Plaintiff was also permitted to wear a back brace.

           15.   Plaintiff missed no work as a result of her on the job back injury in October of 2019

and she continued to work light duty though she was in pain.

           16.   Plaintiff became pregnant in February 2020.

           17.   Defendant Employer knew Plaintiff was pregnant and that Plaintiff planned to take

FMLA leave in late November.

           18.   In June, 2020, Plaintiff was exposed to Covid-19 and as she was four (4) months

pregnant, Defendant Employer told Plaintiff to quarantine until she received the results her Covid-

19 test.

           19.   Rather than follow the requirements of the Families First Coronavirus Response Act

(FFCRA), and provide Plaintiff paid emergency sick leave while she was quarantined, Defendant

Employer required Plaintiff to use all of her vacation leave while she was quarantining.

           20.   Plaintiff had planned on using her vacation leave in November when her child was

born so some of her FMLA leave would be paid leave.

           21.   Plaintiff returned to work after quarantining in June and worked without incident

until early August of 2020.

           22.   In August of 2020, Plaintiff slipped and fell at work while walking from a wet carpet

to a wet tile floor and she reported this accident to Defendant Employer.                  injury was a

minor muscle strain to her stomach.

           23.   Plaintiff refused to seek medical treatment at a hospital for the muscle strain because

she was pregnant and she did not want to risk going to a hospital during Covid-19.




                                                   3
   9:20-cv-03192-DCN-MGB             Date Filed 09/08/20       Entry Number 1        Page 4 of 7




         24.   Although Plaintiff missed no work after this second on the job injury, Defendant

Employer filled out a First Report of Injury and then unilaterally made the decision to place Plaintiff

on FMLA leave.

         25.   Placing Plaintiff on forced FMLA leave when she had no serious medical illness

ensured that Plaintiff, whose due date is November 24, 2020, would end her twelve (12) weeks of

FMLA protected leave on October 29, 2020 which is about one (1) a month before the birth of her

child.

         26.   Plaintiff knew if she was forced to take FMLA leave, she could be terminated before

her son was born.

         27.   Plaintiff assured Defendant Employer she could work and that she had no serious

medical illness.

         28.   Plaintiff refused to sign the FMLA documentation presented to her.

         29.                       doctor never reported she had a serious medical illness.

                               reported that Plaintiff should not lift heavy objects in October of

2019 and his recommendation was honored by Defendant Employer until August of 2020.

         30.   No doctor ever reported Plaintiff had a serious medical condition or that she could

not work.

         31.   Defendant Employer claims Plaintiff has not been terminated, but Plaintiff has no

income and can now be terminated after twelve (12) weeks of FMLA leave, one month before

she gives birth.

         32.   Plaintiff is attempting to obtain work as she has no income but as she is now

seven (7) months pregnant and it is difficult for her to find employment, especially during Covid.




                                                  4
   9:20-cv-03192-DCN-MGB              Date Filed 09/08/20      Entry Number 1         Page 5 of 7




        33.      When Plaintiff went to the Bayshore to sign some papers after she was

involuntarily placed on FMLA leave, her supervisor Michael Votery and the Director of

Activities both passed Plaintiff in the hall and refused to say hello or even acknowledge her. It is

clear to Plaintiff that her co-workers have been told she would not be returning to work after her

child is born.


                                   FIRST CAUSE OF ACTION
                           (FMLA Interference, 29 USC § 2615 (a) (1))

        34.      Plaintiff hereby repeats and realleges each and every allegation above as fully as

if set forth verbatim.

        35.      Plaintiff was entitled to FMLA leave after the birth of her child.

        36.      Plaintiff provided adequate notice to Defendant Employer of her need for FMLA

leave at the end of November of 2020 when her child was due to be born.

        37.      Being pregnant is not a serious medical health condition absent incapacity or

complications.

        38.                                                                                         her

FMLA leave when it was actually needed for the birth of her child and to return to her job after

the expiration of her FMLA leave in violation of 29 USC § 2615 (a) (1) by involuntarily placing

Plaintiff on leave in August 2020 when she had no serious medical illness. This action will

result in Plaintiff not having FMLA leave when she actually needs it at the end of November,

2020.

        39.      Further, Defendant Employer

         leave when she was quarantined for exposure to Covid-19 in June, 2020 interfered with




                                                   5
   9:20-cv-03192-DCN-MGB            Date Filed 09/08/20      Entry Number 1       Page 6 of 7




                   rights because two (2) weeks of                    leave that should have been

paid leave, is now unpaid leave.

        40.     Defendant Employer should not have required Plaintiff to use her vacation leave

as under Section 5102 of the Families First Coronavirus Response Act (FFCRA), employees who

are quarantined are entitled to eighty (80) hours of paid emergency sick leave.

        41.

    vacation leave that otherwise would have been available when she took FMLA leave in

November of 2020.

        42.     Defendan

   Plaintiff had planned on only taking FMLA leave after the birth of her child and returning to

work before that FMLA leave expired, as well as having                               leave.

        43.     Plaintiff is entitled to actual damages including lost back and future wages,

forfeited employment benefits, liquidated damages, prejudgment and post judgment interest,

costs and attorney fees.

                                SECOND CAUSE OF ACTION
                (Families First Coronavirus Response Act (FFCRA) violation)

        44.     Plaintiff hereby repeats and realleges each and every allegation above as fully as

if set forth verbatim.

        45.     Section 5102 of FFCRA requires an employer whose full-time employee has

been advised by a health care provider to self-quarantine due to Covid-19 pay 80 hours of

emergency sick leave.

        46.     Further, an employer may not require an employee to use other leave before

paying the 80 hours of emergency sick leave.




                                                6
   9:20-cv-03192-DCN-MGB            Date Filed 09/08/20         Entry Number 1   Page 7 of 7




       47.     An employer who violates Section 5102 is considered to have violated the

minimum wages requirements of Section 6 of the Fair Labor Standards Act (FLSA) and subject

to penalties described in Sections 16 and 17 of the FLSA.

       48.     Defendant Employer owes Plaintiff minimum wages for the two (2) weeks she

was not paid, liquidated damages, attorney fees and costs for violating FFCRA.



       Wherefore, Plaintiff respectfully requests this Court grant Plaintiff the damages requested

herein, as well as such other relief the Court deems appropriate.




                                      BLOODGOOD & SANDERS, LLC

                                      S/Nancy Bloodgood
                                      Nancy Bloodgood, Fed Bar No.: 5208
                                      Lucy C. Sanders, Fed Bar No.: 10834
                                      Mt. Pleasant, S.C. 29464
                                      Telephone: (843) 972-0313
                                      Email: nbloodgood@bloodgoodsanders.com
                                             lsanders@bloodgoodsanders.com

                                      Attorneys for Plaintiff


Charleston, South Carolina

Date: September 8, 2020




                                                 7
